     Case 5:18-cv-02136-JAK-KK Document 89 Filed 11/16/20 Page 1 of 3 Page ID #:3606




 1                                                                 JS-6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10    CARLOS CASTELLON, ALEJANDRO
      AVILA, JUAN GABRIEL ACOSTA, on
11    behalf of themselves and all others
      similarly situated
12
                                               No. 5:18-cv-02136-JAK (KKx)
13                PLAINTIFFS,

14          VS.

15    PENN-RIDGE TRANSPORTATION,               SUPPLEMENTAL FINAL APPROVAL
      INC., et al.                             ORDER AND JUDGMENT
16
               DEFENDANTS
17
      PENN RIDGE TRANSPORTATION,
18    INC.,
19          Defendant and Cross-Complainant,
20
                  v.
21
22    XOCHITL I. PAZOS, an individual doing
      business as JIREH LOGISTICS; and
23    DOES 1 through 20, inclusive,
24
            Cross-Defendant.
25
26
27
28
     Case 5:18-cv-02136-JAK-KK Document 89 Filed 11/16/20 Page 2 of 3 Page ID #:3607



 1          The Parties have reached a settlement to resolve this action, and the settlement has
 2    been finally approved. Plaintiffs have filed notice that the Settlement Administrator has
 3    received the Settlement Funds. Therefore, it is hereby ORDERED, ADJUDGED AND
 4    DECREED as follows:
 5          1.    The Order granting Plaintiffs’ Motion for Final Approval of Class Action
 6    Settlement and Motion for Attorney Fees, Costs, and Class Representative Incentive
 7    Awards (the “Final Approval Order”) is affirmed, final and effective.
 8          2.    Without affecting the finality of this Supplemental Final Approval order and
 9    Judgement, the Court retains jurisdiction over (i) implementation of the Settlement
10    Agreement and the terms of the Settlement Agreement; (ii) distribution of the Settlement
11    Funds to be paid pursuant to the Settlement Agreement and Final Approval Order for the
12    Class Counsel Fees Payment, the Class Counsel Litigation Costs/Expenses Payment, the
13    Administrative Expenses Payment, the PAGA Payment, the Incentive Fees Payment, and
14    the total amount of the Settlement Class Members Final Payments; and (iii) all other
15    proceedings related to the implementation, interpretation, validity, administration,
16    consummation, and enforcement of the terms of the Settlement Agreement.
17          3.    The Parties are hereby ordered to comply with the terms of the Settlement
18    Agreement, the Final Approval Order and this Supplemental Final Approval Order and
19    Judgment.
20          4.    The Settlement Administrator shall execute a Declaration of Disbursement
21    no later than 35 calendar days after the date of the issuance of this Supplemental Final
22    Approval Order and Judgment, which shall be filed by Class Counsel no later than 49
23    calendar days after the date of the issuance of this Supplemental Final Approval Order and
24    Judgment.
25          5.    The Court finds there is no just reason for delay and directs the Clerk of Court
26    to enter judgment pursuant to Fed. R. Civ. P. 54 consistent with the Final Approval Order.
27
28
     Case 5:18-cv-02136-JAK-KK Document 89 Filed 11/16/20 Page 3 of 3 Page ID #:3608



 1    IT IS SO ORDERED, ADJUDGED AND DECREED.
 2
 3
      Dated: November 16, 2020           ____________________________
 4                                       John A. Kronstadt
 5                                       United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
